UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of December 31, 2010 Commission File Number 333-98397 Lingo Media Corporation (Translation of registrant's name into English) 151 Bloor Street West, Suite 703, Toronto, Ontario Canada M5S 1S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. LINGO MEDIA CORPORATION Date: May 2, 2011 By: /s/Michael Kraft Michael Kraft President and CEO Lingo Media Corporation Consolidated Financial Statements (Expressed in Canadian dollars) December 31, 2010 and 2009 Management’s Responsibility To the Shareholders of Lingo Media Corporation Management is responsible for the preparation and presentation of the accompanying consolidated financial statements, including responsibility for significant accounting judgments and estimates in accordance with Canadian generally accepted accounting principles and ensuring that all information in the Management Discussion & Analysis is consistent with the statements.This responsibility includes selecting appropriate accounting principles and methods, and making decisions affecting the measurement of transactions in which objective judgment is required. In discharging its responsibilities for the integrity and fairness of the consolidated financial statements, management designs and maintains the necessary accounting systems and related internal controls to provide reasonable assurance that transactions are authorized, assets are safeguarded and financial records are properly maintained to provide reliable information for the preparation of financial statements. The Board of Directors and the Audit Committee include some Directors who are neither management nor employees of the Company. The Board is responsible for overseeing management in the performance of its financial reporting responsibilities, and for approving the financial information included in the annual report.The Audit Committee has the responsibility of meeting with management and external auditors to discuss the internal controls over the financial reporting process, auditing matters and financial reporting issues.The Committee is also responsible for recommending the appointment of the Company’s external auditors. Collins Barrow Toronto LLP, an independent firm of Chartered Accountants, is appointed by the Audit Committee of the Board to audit the consolidated financial statements and report directly to them; their report follows.The external auditors have full and free access to, and meet periodically and separately with, both the Audit Committee and management to discuss their audit findings. April 29, 2011 "Michael Kraft" "Ryan Robertson" President and Chief Executive Officer (Signed) Chief Financial Officer (Signed) INDEPENDENT AUDITORS' REPORT To the Shareholders of Lingo Media Corporation We have audited the accompanying consolidated financial statements of Lingo Media Corporation and its subsidiaries, which comprise the consolidated balance sheets as at December 31, 2010 and 2009 and the consolidatedstatements of operations and comprehensive loss, deficit and cash flows for the years then ended and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Lingo Media Corporation and its subsidiaries as at December 31, 2010 and 2009, and its financial performance and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 2 in the consolidated financial statements which indicates that the Company has negative working capital at year end which indicates the existence of a material uncertainty that may cast significant doubt about the Company's ability to continue as a going concern. Canadian generally accepted accounting principles vary in certain significant respects from U.S. generally accepted accounting principles.Information relating to the nature and effect of such differences is presented in Note 21 to the consolidated financial statements. Licensed Public Accountants Chartered Accountants April 28, 2011 Toronto, Ontario Lingo Media Corporation Consolidated Balance Sheets As at December 31, 2010 and 2009 (Expressed in Canadian dollars) Assets Current Cash $ $ Accounts receivable, net of allowance of $92,049 (2009 - $NIL) Prepaid and sundry assets Property and equipment, net (Note 5) Publishing development costs, net (Note 6) Software and web development costs, net (Note 7) Goodwill (Note 9) - $ $ Liabilities Current Accounts payable $ $ Accrued liabilities Deferred revenue - Loans payable (Note 8) - Future income taxes (Note 12) - Loan payable (Note 9) - Shareholders' Equity Capital Stock (Note 11) Warrants (Note 11) - Contributed surplus (Note 11) Deficit ) ) $ $ Going Concern(Note 2) Commitments and Contingency (Note 20) Subsequent Events (Note 23) Approved by the Board Director (Signed) Director (Signed) F-1 Lingo Media Corporation Consolidated Statements of Deficit Years Ended December 31, 2010, 2009 and 2008 (Expressed in Canadian dollars) Deficit, beginning of year $ ) $ ) $ ) Net loss and comprehensive loss ) ) ) Deficit, end of year $ ) $ ) $ ) F-2 Lingo Media Corporation Consolidated Statements of Operations and Comprehensive Loss Years Ended December 31, 2010, 2009 and 2008 (Expressed in Canadian dollars) Sales $ $ $ Direct costs Gross margin Expenses Amortization - publishing development costs Amortization - property and equipment Amortization - software and web development costs - Investment and advances write-off (Note 4) - - Development costs write-down - - General and administrative Interest and other financial expenses Inventory write-off - - Stock based compensation (Note 11(c)) Loss before the undernoted items and income taxes ) ) ) Income taxes and other taxes (Note 12) ) Loss from continuing operations ) ) ) Income (loss) from discontinued operations (Note 10) - ) Net loss and comprehensive loss $ ) $ ) $ ) Earning (loss) per share Loss per share from continuing operations - basic and diluted $ ) $ ) $ ) Earnings (loss) per share from discontinued operations - basic and diluted $ - $ $ ) Weighted average number of common shares outstanding Basic and diluted F-3 Lingo Media Corporation Consolidated Statements of Cash Flows Years Ended December 31, 2010, 2009 and 2008 (Expressed in Canadian dollars) Cash provided by (used in) Operations Loss from continuing operations $ ) $ ) $ ) Items not affecting cash Amortization of property and equipment Amortization of development costs Stock-based compensation Transaction costs paid in shares - - Future income tax recovery ) - - Unrealized foreign exchange gain ) - - Inventory write-off - - Investment and advances write-off - - Deferred costs write-off - - Development costs write down - - Net changes in non-cash working capital Accounts receivable ) Prepaid and sundry assets ) ) Accounts payable ) Accrued liabilities and other Cash used in continuing operating activities ) ) ) Cash provided by (used in) discontinued operations - ) Investing Expenditures on software and web development costs ) ) ) Purchase of property and equipment ) ) ) Cash used in investing activities ) ) ) Financing Advances (repayment) of loans payable - ) Issuance of capital stock - Share issue costs - - ) Cash provided by financing activities Net change in cash ) Cash, beginning of year Cash, end of year $ $ $ Supplemental cash flow information (Note 22) F-4 Lingo Media Corporation Notes to Consolidated Financial Statements December 31, 2010 and 2009 (Expressed in Canadian dollars) 1. NATURE OF OPERATIONS Lingo Media Corporation (“Lingo Media” or the “Company”) is a diversified online and print-based education product and services company focused on English language learning ("ELL") on an international scale through its business units. ELL Technologies Limited ("ELL Technologies") is a globally-established ELL multi-media and online training company marketing under the Q Group brand.Parlo Corporation ("Parlo"), is a fee-based online ELL training and assessment service.Speak2Me Inc. (“Speak2Me”), is a free-to-customer advertising-based online ELL service in China.Lingo Learning Inc. ("Lingo Learning") (formerly Lingo Media Ltd.) is a print-based publisher of ELL programs in China.Lingo Media through its subsidiary A+ Child Development (Canada) Ltd. (“A+”), until filing for a proposal to creditors (Note 10), specialized in distributing early childhood cognitive development programs. 2. SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Going Concern These consolidated financial statements include the accounts of the Company and its subsidiaries; Lingo Learning Inc. (100%), Speak2Me Inc. (100%), Parlo Corporation (100%), ELL Technologies Limited (100%), Lingo Media International Inc. (100%), Lingo Group Limited (83%), and A+ Child Development (Canada) Ltd. (70.33%).All inter-company transactions and balances have been eliminated. These consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) on a going concern basis, which presumes that the Company will be able to realize its assets and discharge its liabilities under normal course of business in the foreseeable future.These consolidated financial statements do not include any adjustments to the carrying values and classification of assets and liabilities and reported revenues and expenses that may be necessary should the Company’s financial condition continues to deteriorate and is unable to mitigate it. The Company has incurred significant losses over the years and has negative working capital as at December 31, 2010.This raises significant doubt about the Company’s ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent upon raising additional financing through share issuance, borrowing, sales agreements and distribution agreements.There are no assurances that the Company will be successful in achieving these goals.Subsequent to the year end (Note 23), the Company raised gross proceeds of $2,195,200 by way of a private placement. F-5 Lingo Media Corporation Notes to Consolidated Financial Statements December 31, 2010 and 2009 (Expressed in Canadian dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (Cont'd) Revenue Recognition Revenue from online advertising and sponsorships in China is recognized at the time of delivery and when collectability is reasonably assured. Royalty revenue from licensing sales in China is recognized based on confirmation of finished products produced by its licensees and when collectability is reasonably assured.Royalty revenue from audiovisual products is recognized based on the confirmation of sales by its licensees, and when collectability is reasonably assured.Royalty revenues are not subject to right of return or product warranties. Revenue from the sale of published and supplemental products is recognized upon delivery and when the risk of ownership is transferred and collectability is reasonably assured. Revenue from fee-based English language training and assessment services and licenses are recognized on a straight line basis over the term of the agreement and when collectability is reasonably assured. Revenue from the sale of educational products in Canada is recognized at the time of delivery and when the risk of ownership is transferred and collectability is reasonably assured. Comprehensive Income Comprehensive income measures net earnings for the period plus other comprehensive income. Other comprehensive income consists of changes in equity from non-owner sources, such as unrealized gains and losses on available for sale financial assets, changes to unrealized gains and losses on the effective portion of cash flow hedges and changes to foreign currency translation adjustments of self sustaining foreign operations during the period. Amounts reported as other comprehensive income are accumulated in a separate component of shareholders’ equity as Accumulated Other Comprehensive Income. To date there has not been any other comprehensive income. Property and Equipment Property and equipment are initially recorded at cost. Amortization is provided using methods outlined below at rates intended to amortize the cost of assets over their estimated useful lives. Method Rate Computer and office equipment declining balance 20% The Company’s policy is to record an impairment loss in the period when it is determined that the carrying amount of the asset may not be recoverable. Investment and Advances Loans made with a view to establishing a joint venture are recorded as investment and advances.The carrying value of these deferred costs and advances are assessed on a periodic basis to determine if a write-down is required. Any required write-down is charged to operations in the year such write-down is determined to be necessary. F-6 Lingo Media Corporation Notes to Consolidated Financial Statements December 31, 2010 and 2009 (Expressed in Canadian dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (Cont'd) Publishing Development Costs The Company capitalizes costs related to English language learning products and programs in accordance with Section 3064, ("Goodwill and Intangible Assets")of the Canadian Institute of Chartered Accountants ("CICA") Handbook.The carrying value is assessed on a periodic basis to determine if a write-down is required. Any required write-down is charged to operations in the year such write-down is determined to be necessary.Amortization of the capitalized costs begins when the programs are starting to be sold and they are amortized on a straight line basis over five years. Software and Web Development Costs The company capitalizes all costs related to the development of its free-to-consumer and fee-based English language learning services in accordance with Section 3064, (“Goodwill and Intangible Assets”) of the CICA Handbook. The Company reviews the carrying values of its software and web development costs and evaluates the carrying value of these assets based on the undiscounted value of expected future cash flows when indicators of impairment exist.If the carrying value exceeds the amount recoverable, a write-down of the asset to its estimated fair value would be charged to operations in the year such a write-down is determined to be necessary.Amortization of the capitalized costs begins when the products are starting to be sold and are amortized on a straight line basis over two to five years. Goodwill Goodwill represents the excess of the purchase price over the fair value of the net identifiable assets of an acquired business. The carrying value of goodwill is assessed annually for possible impairment or more frequently if events or changes in circumstances indicated that it might be impaired. This assessment is based on the estimated fair value of the reporting unit to which goodwill relates. Impairment would be recognized when the estimated fair value of the goodwill is lower than the carrying value. The Company performed its annual impairment test and concluded that the carrying value of goodwill is not impaired. Government Grants The Company receives government grants based on certain eligibility criteria for book publishing industry development in Canada.These government grants are recorded as a reduction of general and administrative expenses to offset direct costs funded by the grant.The Company records a liability for the repayment of the grants and a charge to operations in the period in which conditions arise that will cause the government grants to be repayable. Future Income Taxes The Company follows the asset and liability method of accounting for income taxes.Under this method, future income tax assets and liabilities are determined based on temporary differences between the financial reporting and tax bases of assets and liabilities, as well as for the benefit of losses available to be carried forward to future years for income tax purposes.Future income tax assets and liabilities are measured using substantively enacted tax rates and laws that will be in effect when the differences are expected to reverse.Future income tax assets are recorded in the financial statements if realization is considered more likely than not. F-7 Lingo Media Corporation Notes to Consolidated Financial Statements December 31, 2010 and 2009 (Expressed in Canadian dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (Cont'd) Foreign Currency Translation Monetary assets and liabilities denominated in foreign currencies are translated into Canadian dollars at the exchange rates prevailing at the consolidated balance sheet dates.Non-monetary assets and liabilities denominated in foreign currencies are translated at historical exchange rates.Transactions in foreign currencies are translated into Canadian dollars at the approximate rates prevailing at the dates of the transactions, except for amortization which is translated at the exchange rate used in the translation of the assets.Foreign exchange gains and losses are included in earnings for the year. The Company's integrated foreign operations are translated into Canadian dollars at exchange rates prevailing at the consolidated balance sheet dates for monetary items and at exchange rates prevailing at the transaction dates for non-monetary items.Revenue and expenses are translated at exchange rates prevailing during the year, except for amortization which is translated at the exchange rate used in the translation of the assets.Exchange gains and losses are included in earnings for the year. Use of Estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as at December 31, 2010 and December 31, 2009 and the reported amounts of revenue and expenses during the years ended December 31, 2010, 2009 and 2008.Actual results may differ from those estimates. The Company has products in various phases of development at any time during the year.Each product’s economic viability is determined by management, after appropriate testing has been completed.When a product is deemed viable, its accumulated development costs are recorded and amortized over the estimated period of economic viability.The accumulated development costs of any product not considered to be economically viable are considered unrecoverable and included in the current year's earnings. Accounts receivable are stated after evaluation of its collectability and an appropriate allowance for doubtful accounts is provided where considered necessary.Amortization is based on the estimated useful lives of property and equipment. The amounts disclosed relating to fair values of stock options issued are based on management’s estimates of expected stock price volatility, expected lives of the options, risk-free interest rates and certain other assumptions using the Black-Scholes option pricing model.By their nature, these estimates are subject to measurement uncertainty. The calculation of future income tax is based on assumptions, which are subject to uncertainty as to timing and which tax rates are expected to apply when temporary differences reverse.Future income tax recorded is also subject to uncertainty regarding the magnitude of non-capital losses available for carry forward and of the balances in various tax pools as the corporate tax returns have not been prepared as of the date of financial statement preparation.By their nature, these estimates are subject to measurement uncertainty and the effect on the consolidated financial statements from changes in such estimates in future years could be significant. F-8 Lingo Media Corporation Notes to Consolidated Financial Statements December 31, 2010 and 2009 (Expressed in Canadian dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (Cont'd) Earnings (Loss) Per Share Earnings (loss) per share are computed using the weighted average number of common shares that are outstanding during the year. Diluted earnings per share is computed using the weighted average number of common and potential common shares outstanding during the year.Potential common shares consist of the incremental common shares issuable upon the exercise of stock options using the treasury stock method. Stock-Based Compensation Plan The Company applies the fair value based method of accounting to all stock-based compensation. The fair value of the options issued in the year is determined using the Black-Scholes option pricing model.The estimated fair value of the options is expensed to income over the vesting period. Financial Instruments All financial instruments are recorded initially at fair value. In subsequent periods, all financial instruments are measured based on the classification adopted for the financial instrument: held for trading, held to maturity, loans and receivables, available for sale or other liability. Financial Assets Held for trading assets are subsequently measured at fair value with the change in the fair value recognized in net income during the period. Held to maturity assets are subsequently measured at amortized cost using the effective interest rate method. Loans and receivables are subsequently measured at amortized cost using the effective interest rate method. Available for sale assets are subsequently measured at fair value with the changes in fair value recorded in other comprehensive income, except for equity instruments without a quoted market price which are measured at cost. Financial Liabilities Held for trading liabilities are subsequently measured at fair value with the change in the fair value recognized in net income during the period. Other liabilities are subsequently measured at amortized cost using the effective interest rate method.Transaction costs are expensed as incurred. F-9 Lingo Media Corporation Notes to Consolidated Financial Statements December 31, 2010 and 2009 (Expressed in Canadian dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (Cont'd) The Company has classified its financial instruments as follows: Financial Instrument Classification Cash Held for trading Accounts and grants receivable Loans and receivables Accounts payable Other liabilities Accrued liabilities Other liabilities Loans payable Other liabilities The Company's financial instruments measured at fair value on the balance sheet consist of cash. Cash is measured at level 1 of the fair value hierarchy. There are three levels of the fair value hierarchy as follows: Level 1: Values based on unadjusted quoted prices in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2: Values based on quoted prices in markets that are not active or model inputs that are observable either directly of indirectly for substantially the full term of the asset or liability. Level 3: Values based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. Impairment of Long-Lived Assets Management reviews the carrying amounts of long-lived assets if events or circumstances indicate that the carrying amount may not be recoverable.Recoverability is measured by comparing the carrying amounts of a group of assets to the future undiscounted net cash flows expected to be generated by that group of assets.If the carrying amount is not recoverable, the Company would recognize an impairment loss equal to the amount by which the carrying value of a group of assets exceeds their fair value. 3. CHANGE IN ACCOUNTING POLICIES In January 2009, the CICA has recently issued CICA Handbook Section 1582, Business Combinations, Section 1601, Consolidated Financial Statements, and Section 1602, Non Controlling Interests.These new sections replace the currently existing standards in CICA Handbook Section 1581, Business Combinations, and Section 1600, Consolidated Financial Statements. Section 1582 amends the standards for measurement, presentation and disclosure of a business combination.A number of changes are specified, including an expanded definition of a business, a requirement to measure all business acquisitions at fair value, a requirement to measure non controlling interests at fair value, and a requirement to recognize acquisition related costs as expenses. F-10 Lingo Media Corporation Notes to Consolidated Financial Statements December 31, 2010 and 2009 (Expressed in Canadian dollars) 3. CHANGE IN ACCOUNTING POLICIES (Cont'd) These standards will require a change in the measurement and presentation of non controlling interest.As a result of these changes, net earnings will include 100% of the subsidiary’s results and non controlling interest will be presented as part of shareholders’ equity on the consolidated balance sheet. The impact of adoption of this standard is described in Note 9. Future Accounting Changes (a) In February 2008, the Canadian Accounting Standards Board confirmed that publicly accountable entities will be required to adopt International Financial Reporting Standards (“IFRS”). The Company must prepare its interim and annual financial statements in accordance with IFRS for periods beginning on January 1, 2011.The Company has developed a plan to convert its consolidated financial statements to IFRS. 4. INVESTMENT AND ADVANCES In June 2005, the Company signed a definitive Joint Venture Agreement (“JV Agreement”) with Sanlong Cultural Communication Co. Ltd. (“Sanlong”). The joint venture company was known as Hebei Jintu Education Book Co. Ltd. (“Jintu”). The Company has incurred and advanced a total of $339,939 to the joint venture. The Company intended to utilize the sales channel of Jintu to localize and distribute product of A+. Since A+ has filed a Notice of Intent to make Proposal under the Bankruptcy and Insolvency Act ("Proposal") in 2008 (Note 10), the Company has written-off its investment in the joint venture. 5. PROPERTY AND EQUIPMENT Property and equipment consists of computer and office equipment: Cost $ $ Accumulated amortization ) ) Net carrying value $ $ F-11 Lingo Media Corporation Notes to Consolidated Financial Statements December 31, 2010 and 2009 (Expressed in Canadian dollars) 6. PUBLISHING DEVELOPMENT COSTS Publishing development costs consist of the following: Cost $ $ Accumulated amortization $ $ In 2008, one of the Company’s projects was put on hold; the resulting impairment provision of $27,915 is included in the Statement of Operations in General and Administrative. 7. SOFTWARE AND WEB DEVELOPMENT COSTS In October 2007, the Company acquired Speak2Me, a media company that has developed software combining speech recognition and animation technology for the teaching and practice of spoken English.From that point until late 2009, the Company continued to develop this technology and capitalized it as software and web development costs.Upon acquisition of ELL Technologies, the Company started capitalizing costs related to their new software and web development initiatives. Accumulated December 31, 2010 Cost Amortization Net Software and web development(i) $ $ $ Content platform(ii) Customer relationships(iii) $ $ $ Accumulated December 31, 2009 Cost Amortization Net Software and web development(i) $ (i) The Company began commercial production and sale of product during 2009 and started amortizing the cost of software and web development costs on a straight-line basis over the useful life of the assets which is estimated to be 3 years. (ii) In 2010, the Company acquired a content platform, which was already commercialized.The content platform costs are being amortized on a straight-line basis over the useful life of the assets which is estimated to be 5 years. (iii) In 2010, the Company acquired customer relationships on acquisition.The customer relationships are being amortized on a straight-line basis over the useful life of the assets which is estimated to be 2 years. F-12 Lingo Media Corporation Notes to Consolidated Financial Statements December 31, 2010 and 2009 (Expressed in Canadian dollars) 8. LOANS PAYABLE Loans payable consists of the following: Loans payable, interest bearing at 9% per annum with monthly interest payments, secured by a general security agreement and due on September 8 2011. (i) (ii) $ $
